DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-25 were cancelled in a preliminary amendment.  Claims 26-44 are newly added.  Claims 26-44 are now pending before the Office.

Claim Objections

Claims 26-44 are  objected to because the claims are missing a limitation that indicates or verifies whether an object, probe, or needle is inserted into a target or a non-target anatomical site, structure, or substance (see Technical Field in the specification).  As best understood by the Office, the invention can help a physician or other medical staff to properly locate a vascular line or catheter in the body of the patient.  For example, venous and arterial locations both exhibit different blood pressure characteristics that allow a person to verify proper placement.  Each of the device claims outputs information indicating a detected pressure reading, but the claim is missing an element that ties this reading to whether the probe is located in the target anatomical site.  
Claim 33 is objected to because “the line that is detachably carried” should read “the line is detachably carried” for as currently written there is a lack of antecedent basis.

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30, 32-34, 36-38, 41, and 44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khoury (US 5526820, cited in the IDS).  
Regarding claim 30, Khoury discloses a medical device (Abstract references a pressure measuring system for use in the body) comprising: 
a housing (12) having a distal portion with a probe extending therefrom (the portion of the housing extending to the left with probe 22 extending therefrom), the housing graspable by a user to manipulate the housing and the probe (handle 12 can be grasped by the user to move the device); 
a pressure sensing system including a pressure sensor (42) and a processing unit coupled with the pressure sensor (col. 4, 3rd paragraph), the pressure sensor configured to be carried by the probe (probe 22 was cited above, however, tubing 38 can be interpreted as part of the probe, Fig. 3 shows sensor 42 located on the tubing), the processing unit carried by the housing and configured to receive input signals from the pressure sensor (Abstract – “The pressure sensing means has a pressure sensor element, a microprocessor and a display means located on the top surface of the catheter housing”; col. 4, 3rd paragraph); and 
an output unit (48) coupled to the processing unit (col. 4, 3rd paragraph) and carried by the housing (see Fig. 2), the output unit configured to output a reporting signal to a display, the reporting signal indicative of a pressure at the pressure sensor (col. 4, 3rd paragraph).
Regarding claim 32, Khoury discloses wherein the pressure sensor is disposed on a line that is carried by the probe (pressure sensor 42 is located on a line 38 that is carried by the probe as shown in Fig. 3).
Regarding claim 33, Khoury discloses wherein the line that is detachably carried by the probe (although not expressly stated, line 38 is capable of being detached, i.e. there is nothing that indicates it unmovable).
Regarding claim 34, Khoury discloses wherein the housing is detachably coupled to a flexible line (based on Fig. 3, flexible lines 38 can be separated from housing 12).
Regarding claim 36, Khoury discloses wherein the probe is a needle (catheter 22 was interpreted as a needle).
Regarding claim 37, Khoury discloses the medical device further comprising a power source disposed within the housing (col. 4, 5th paragraph)
Regarding claim 38, Khoury discloses wherein the power source is operatively coupled to the processing unit and the output unit (col. 4, 5th paragraph).
Claim 41 is the method performed by the device of claim 30 and is therefore rejected using the same argument above.  The final step of the method states that a change in the pressure sensor within the tissue is detected.  This is indicated by the display of the measured pressure. The distal portion of the probe is advanced and removed from tissue of a patient (col. 6 line 14-15, 50-51).
Regarding claim 44, Khoury discloses the method further comprising: continuously updating a reporting signal in real time or near real time (col. 4, 3rd paragraph indicates that pressure signal is continuously stream from the sensor the microprocessor where the microprocessor processes the signal and displays a continuous pressure value).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury (US 5526820, cited in the IDS) in view of Kurscheidt et al. (US 5343868).
Regarding claim 26, Khoury discloses a device for detecting pressure in a tissue of a patient (Abstract and col. 2, lines 56-67), the device comprising:
a housing (Fig.1, #12) having a distal portion (Fig. 1, housing end that extends to the left in the picture) with a probe extending away from the distal portion (22), and a proximal portion (Fig. 1, housing portion extending to the right in the picture), the housing graspable with a hand of a user to advance the housing and the probe toward the tissue (housing is graspable at 62 in Fig. 1); 
a tissue pressure sensing system at least partially carried by the housing (Fig. 3, pressure sensor 42) and comprising a processing unit coupled with a pressure sensor (col. 4, 3rd paragraph), the processing unit configured to receive tissue pressure signals comprising a series of instantaneous tissue pressure values from the pressure sensor (col. 4, 3rd paragraph indicates that pressure signal is continuously stream from the sensor the microprocessor where the microprocessor processes the signal and displays a continuous pressure value), the tissue pressure value indicative of a tissue environment about a distal portion of the probe (the pressure readout is indicative of the pressure of the tissue at the end of the probe tip); and 
an output unit (Fig. 2, #48) carried by the housing (48 is carried by housing 12) and comprising a visual display (Fig. 2, #49), the output unit coupled to the pressure sensing system so as to receive the tissue pressure value and output to the visual display a reporting signal indicating the determined tissue pressure value (col. 4, 3rd paragraph states that the pressure is displayed using display means 48).
Khoury does not disclose that the processing unit is configured to determine from the received signals a mean tissue pressure value over a predetermined period of time with a moving average of the series, the predetermined period of time selected such that the mean tissue pressure value is indicative of a pressure at the distal portion of the probe in tissue (this limitation was interpreted as determining a mean pressure value using a moving average).  Khoury discloses that the device may be used for determining blood pressure (see Background of the Invention).  However, calculating moving averages was known in the arts.  Kurscheidt et al. teach a method and device that can measure blood pressure (Abstract).  Kurscheidt et al. teach an embodiment where an invasive catheter with pressure sensing means is used to measure blood pressure (Figs. 1-3 show the hardware for this).  Kurscheidt et al. teach that for blood pressure measurements, “a "moving average", i.e., an average calculated over a fixed time window, is the best approach to meet the needs of artifact detection, as the resulting comparison value reflects accurately the history of the patient's blood pressure, while it still follows changes of the blood pressure fast enough” (col. 4, 2nd paragraph).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Khoury to include an optional moving average reading as taught by Kurscheidt for measuring blood pressure because Kurscheidt et al. states that it can accurately reflect the history of the patient’s blood pressure.  The modification to include the moving average would result in the output display limitations.  The predetermined period of time would be the window of time that encompasses the moving average.
Regarding claim 27, Khoury as modified by Kurscheidt et al. teaches wherein the reporting signal is continuously updated in real time or near real time (as noted previously in the claim 26 rejection above, Khoury already discloses real time display, adding the option for moving average by Kurscheidt et al. would not change the average would continue to be displayed as soon as the average in each window of time is calculated).  The rationale for modifying remains the same.
Regarding claim 28, Khoury as modified by Kurscheidt et al. teaches wherein the mean pressure value is determined by averaging a series of instantaneous pressure values sensed by the pressure sensor (this is taught by Kurscheidt et al.’s moving average teachings cited in the claim 26 rejection).  The rationale for modifying remains the same.
Claim 29 is the method performed by the device of claim 26 and is therefore rejected using the same argument above.   The distal portion of the probe is advanced through tissue of a patient (col. 6 line 14-15) and with the modification as noted above of using mean tissue pressure, the mean tissue pressure would be displayed and mean tissue pressure change detected.
Claim 31 and 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury in view of Huthcins, IV et al. (US 3710781, hereinafter referred to as “H”).  Khoury does not disclose wherein the sensor is disposed proximate a distal tip and wherein the probe is a non- hollow probe such that fluid does not flow from a distal tip of the probe to the housing.  However, the use of a non-hollow probe for measuring pressure was known in the arts.  H teaches a catheter tip pressure sensor (Abstract) for measuring blood pressure.  H teaches that the pressure sensor is located at the tip (claim 1) which obviates the need for allowing fluid to travel into the probe as in Khoury.  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Khoury by replacing the pressure sensor 42 with the one taught by H for measuring pressure at the tip of the probe because H teaches that this sensor offers a quicker response to pressure variations. 
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury and in view of Heitzmann et al. (US 5171299, cited in the IDS).  Khoury does not disclose wherein the pressure sensor is a piezoelectric transducer.  However, piezoelectric pressure sensors were known in the art.  Heitzmann et al. teach a catheter capable of measuring blood in vascular tissue (see Abstract and Fig. 3 which shows the device in operation).  Heitzmann et al. teach the pressure sensor for measuring blood pressure is a piezoelectric diaphragm (col. 4, lines 15-17).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Khoury to use a piezoelectric pressure sensor instead as taught by Heitzmann et al. because amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claims 40, 42, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoury in view of Williams et al. (US 5215523).  Khoury does not disclose the medical device further comprising communication circuitry for wirelessly transferring a signal to a remote device.  However, wireless transmission was known in the arts as demonstrated by the Williams patent.  Williams teaches a handheld catheter with pressure measurement capabilities (see Abstract).  The device has “a transmission unit connected to receive a pressure signal from the transducer and operable to wirelessly transmit a pressure message reflective of the pressure signal, and a monitor positionable at a distance from the transmission unit. The monitor includes reception means for receiving the pressure message, and a display for displaying a pressure value communicated in the pressure message” (col. 3, lines 27-34).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Khoury to include the wireless data transmission features taught by Williams for indicating pressure remotely because this can permit other medical staff not conveniently located nearby to observe the results of such measurements for purposes of evaluation. 
Regarding claim 43, Khoury as modified by Williams et al. teach the method further comprising: at the remote device, displaying an indication of a pressure at the pressure sensor (the cited in section in Williams above indicates that the pressure is received by the remote monitor and is displayed).  The rationale for modifying remains the same.

Conclusion
Claims 26-44 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                 


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791